As filed with the Securities and Exchange Commission onMarch 4, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22653 SYMETRA MUTUAL FUNDS TRUST (Exact name of registrant as specified in charter) 777 108th Ave. NE, Suite 1200, Bellevue, WA 98004 (Address of principal executive offices) (Zip code) Daniel R. Guilbert 777 108th Ave. NE. Bellevue, WA 98004 (Name and address of agent for service) (800) 796-3872 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Symetra Mutual Funds Trust Annual Report December 31, 2012 Symetra DoubleLine® Total Return Fund Symetra DoubleLine® Emerging Markets Income Fund Symetra Yacktman Focused Fund Symetra DFA U.S. Core Equity Fund Symetra DFA International Core Equity Fund Symetra Pension Reserve Fund – 2016 (b. 1942-1947) Symetra Pension Reserve Fund – 2020 (b. 1942-1947) Symetra Pension Reserve Fund – 2024 (b. 1942-1947) Symetra Pension Reserve Fund – 2016 (b. 1948-1952) Symetra Pension Reserve Fund – 2020 (b. 1948-1952) Symetra Pension Reserve Fund – 2024 (b. 1948-1952) Symetra Pension Reserve Fund – 2028 (b. 1948-1952) Symetra Pension Reserve Fund – 2016 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1953-1957) Symetra Pension Reserve Fund – 2024 (b. 1953-1957) Symetra Pension Reserve Fund – 2028 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1958-1962) Symetra Pension Reserve Fund – 2024 (b. 1958-1962) Symetra Pension Reserve Fund – 2028 (b. 1958-1962) Table of Contents Investment Returns 2 Fund Expenses 15 Summary of Holdings 18 Financial Statements* Symetra DoubleLine® Total Return Fund 21 Symetra DoubleLine® Emerging Markets Income Fund 27 Symetra Yacktman Focused Fund 35 Symetra DFA U.S. CORE Equity Fund 41 Symetra DFA International CORE Equity Fund 48 Symetra Pension Reserve Fund – 2016 (b. 1942-1947) 57 Symetra Pension Reserve Fund – 2020 (b. 1942-1947) 62 Symetra Pension Reserve Fund – 2024 (b. 1942-1947) 67 Symetra Pension Reserve Fund – 2016 (b. 1948-1952) 72 Symetra Pension Reserve Fund – 2020 (b. 1948-1952) 77 Symetra Pension Reserve Fund – 2024 (b. 1948-1952) 82 Symetra Pension Reserve Fund – 2028 (b. 1948-1952) 87 Symetra Pension Reserve Fund – 2016 (b. 1953-1957) 92 Symetra Pension Reserve Fund – 2020 (b. 1953-1957) 97 Symetra Pension Reserve Fund – 2024 (b. 1953-1957) Symetra Pension Reserve Fund – 2028 (b. 1953-1957) Symetra Pension Reserve Fund – 2020 (b. 1958-1962) Symetra Pension Reserve Fund – 2024 (b. 1958-1962) Symetra Pension Reserve Fund – 2028 (b. 1958-1962) Notes to Financial Statements Report of Independent Registered Public Accounting Firm Other Information Trustees and Officers Directory of Service Providers *Financial Statements include the following for each Fund: Schedule of Investments Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Financial Highlights 1 Symetra DoubleLine® Total Return Fund Investment Returns The Symetra DoubleLine Total Return Fund (the “Fund”) turned in positive performance during the period from May 30, 2012 to December 31, 2012 relative to its benchmark index, the Barclays U.S. Aggregate Bond Index (the “USAB Index”). The Fund’s performance over that period was driven mainly by the return of the non-Agency mortgage-backed securities held in the Fund. All subsectors of the non-Agency market performed well. However the Alt-A securities in the Fund were the fund’s top performers in price over the period. Those sectors continued to generate high income streams given their lower dollar prices. Alternatively, the Agency mortgage-backed securities (“MBS”) market total return was also up over the period, albeit to a lesser extent than the Fund’s Alt-A securities. The Agency passthrough holdings in the Fund were flat in price but turned in a positive total return over the period. Longer duration Agency collateralized mortgage obligations (“CMOs”) also increased in price over the period despite a rise in longer term interest rates. This slight price increase combined with the income generated by the sector helped contribute to the positive performance of the portfolio. 2 Symetra DoubleLine® Total Return Fund Investment Returns Total Returns as of December 31, 2012 Since Inception* Symetra DoubleLine® Total Return Fund 7.73% Barclays U.S. Aggregate Bond Index 2.35% *Inception Date 5/30/2012 Growth of $10,000 Investment This chart shows the value of a hypothetical $10,000 investment made on May 30, 2012 (commencement of operations), and includes the reinvestment of all distributions. The net expense ratio is 0.63% per the prospectus dated May 18, 2012. The Total Return Fund’s investment adviser, Symetra Investment Management, Inc. (the “Adviser”) has contractually agreed to waive/reimburse expenses through April 30, 2013. Performance would have been lower in the absence of this waiver. Performance data quoted represents past performance and is not an indication of future results, and does not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the performance data quoted, and current information and month-end data may be obtained by calling 1-800-SYMETRA (1-800-796-3872). The performance information does not include any charges or expenses imposed by the variable insurance product contracts. The inclusion of these charges would lower performance. Please refer to the variable insurance product prospectus for a complete listing of these expenses. The Fund is not available for direct retail investment. The Barclays U.S. Aggregate Bond Index is a market capitalization-weighted index representing most U.S. investment grade bonds. Index components include government, corporate, mortgage pass-through and asset-backed securities. 3 Symetra DoubleLine® Emerging Markets Income Fund Investment Returns The Symetra DoubleLine Emerging Markets Income Fund (the “Fund”) underperformed its benchmark index, the JP Morgan Emerging Markets Bond Global Diversified (“EMBI GD”) index (the “EMBI GD Index”) by 6.95% during the period starting May 30, 2012 to December 31, 2012. The Fund was defensively positioned with an overweight allocation to investment grade securities and shorter duration securities relative to the EMBI GD Index. Over the period, high yield bonds (as represented by the JP Morgan EMBI GD non investment grade sub-index) outperformed investment grade bonds (represented by the JP Morgan EMBI GD investment grade sub-index) by 5.94%. With record low interest rates in developed markets, investors found the high yield emerging markets investments attractive relative to investment grade emerging markets investments. The Fund’s performance was negatively affected from an underweight position in Venezuela sovereign credit and European sub-region, both of which outperformed their country and regional peers. Additionally, the Fund’s performance was negatively affected from an overweight allocation to corporate debt securities relative to the EMBI GD Index, which is made up of sovereign and quasi-sovereign issuers. Corporate emerging markets fixed income investments (as measured by the JP Morgan Corporate Emerging Markets Bond Broad Diversified Index) underperformed sovereign emerging markets fixed income investments (as measured by the EMBI GD Index) by 3.82%. 4 Symetra DoubleLine® Emerging Markets Income Fund Investment Returns Total Returns as of December 31, 2012 Since Inception* Symetra DoubleLine® Emerging Markets Income Fund 6.37% J.P. Morgan EMBI Global Diversified Index 13.32% *Inception Date 5/30/2012 Growth of $10,000 Investment This chart show the value of a hypothetical $10,000 investment made on May 30, 2012 (commencement of operations), and includes the reinvestment of all distributions. The net expense ratio is 0.98% per the prospectus dated May 18, 2012. The Emerging Markets Income Fund’s investment adviser, Symetra Investment Management, Inc. (the “Adviser”) has contractually agreed to waive/reimburse expenses through April 30, 2013. Performance would have been lower in the absence of this waiver. Performance data quoted represents past performance and is not an indication of future results, and does not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the performance data quoted, and current information and month-end data may be obtained by calling 1-800-SYMETRA (1-800-796-3872). The performance information does not include any charges or expenses imposed by the variable insurance product contracts. The inclusion of these charges would lower performance. Please refer to the variable insurance product prospectus for a complete listing of these expenses. The Fund is not available for direct retail investment. The J.P. Morgan Emerging Markets Bond (EMBI) Global Diversified Index is a market capitalization-weighted index of dollar-denominated sovereign bonds issued by a selection of emerging market countries. The index limits the weights of countries with larger debt stocks by only including a specific portion of the current amounts of debt outstanding. 5 Symetra Yacktman Focused Fund Investment Returns In the year ended December 31, 2012, the Symetra Yacktman Focused Fund (the “Fund”) produced a return of 7.73%. Portfolio Review Media In 2012, News Corp was the biggest contributor to Fund returns, appreciating more than 40%. Business execution was strong, especially in the cable content division, and the company continued its shareholder friendly behavior, both repurchasing a significant amount of stock and announcing that it would be splitting the company into two separate entities. The Fund’s subadviser, Yacktman Asset Management, L.P. (the “Subadviser”) thinks the split could help the shares continue to deliver strong results as the market more fully appreciates what the Subadviser sees, which is a fast growing cable content division that has had its extraordinary growth obscured by declining newspaper results. Viacom produced strong free cash flow and the stock appreciated solidly last year, though the company struggled with ratings at networks like Nickelodeon and MTV. Viacom has recently stepped-up its investments in new programming which the Subadviser believes will help results this year. The Fund’s position in Comcast also rose sharply in 2012. Consumer Staples Consumer Staples shares were generally modest performers during the year as the stocks of high-quality, stable staples businesses were left behind in the broader market rally. From August 30, 2010 through January 14, 2013, Procter & Gamble, PepsiCo, Sysco, and Clorox are up 17%, 10%, 11%, and 17% before dividends compared to the S&P 500’s strong 40%. The Subadviser believes that this underperformance relative to the broader market is more a result of investor sentiment than results, and should lead to better than average performance from these companies going forward. The Subadviser especially likes these staples positions because the rates of return the Subadviser expects over time are especially attractive given the consistency and quality of these businesses. Avon’s shares disappointed in 2012, though the Subadviser believes Avon’s global distribution channel and products have significantly more value than the current share price. The Subadviser likes the management changes that occurred at the company and believes that the shares are very attractive given the expected earnings power of the business. “Old Tech” Many PC-related stocks struggled last year as concerns about the future of the business caused investors to avoid these shares. The Fund’s position in Microsoft appreciated only modestly, even though the business executed fairly well. HP declined, though the subadviser perceived a much improved management focus. In the latter part of the year the Fund purchased a small position in Dell. Both Dell and HP have significant business exposure to services and non-PC businesses, which the Subadviser thinks have been underappreciated recently. While the challenges these companies face are real, the Subadviser believes the valuations offer compelling potential over time. Cisco’s shares performed satisfactorily in 2012. The shares continue to be inexpensive as investors generally are avoiding “old tech” shares, though not to the same extent as PC-related stocks. The Subadviser’s investments in technology companies are more a result of valuation than strong future growth prospects. 6 Healthcare Shares in healthcare stocks were generally stronger in 2012 with medical device stocks like C.R. Bard, Stryker, and Covidien all up solidly. Johnson & Johnson and Pfizer also performed well in 2012. Financial Services The financial service sector was the strongest market segment in 2012, rebounding from weakness in 2011. Top contributors to Fund results in the financial area include US Bank, BNY Mellon, Goldman Sachs, Northern Trust, and State Street. Special Situations Investments in companies the Subadviser considers to be special situations - those it thinks have greater uncertainty coupled with extremely compelling valuation - had mixed results last year. The Fund’s investment in Apollo Group declined as the business is facing a large number of issues, including enrollment pressures and competitive challenges from other higher education institutions. The Subadviser thinks, over the long term, the company’s competitive position is solid and the valuation is compelling. Research in Motion rallied sharply in the last few months of the year on positive anticipation of its new Blackberry 10 product. The position produced solid results for Fund holders in 2012 even though the stock declined during the year because the Subadviser took advantage of lower prices to purchase additional shares. As the stock rebounded sharply, more than doubling from the low, the Subadviser sold some shares to keep the position size as modest weighting in the Fund. A Note on Position Sizing The Subadviser thinks position sizing is one of the most important aspects of good portfolio management. The Subadviser generally takes bigger positions in higher quality, diverse companies that it thinks can acceptably compound capital at attractive rates of returns, or securities that are extremely mispriced due to investor perception issues. 7 Symetra Yacktman Focused Fund Investment Returns Total Returns as of December 31, 2012 Since Inception* Symetra Yacktman Focused Fund 7.73% S&P 500 Index 8.53% *Inception Date 5/30/2012 Growth of $10,000 Investment This chart show the value of a hypothetical $10,000 investment made on May 30, 2012 (commencement of operations), and includes the reinvestment of all distributions. The net expense ratio is 1.07% per the prospectus dated May 18, 2012. The Focused Fund’s investment adviser, Symetra Investment Management, Inc. (the “Adviser”) has contractually agreed to waive/reimburse expenses through April 30, 2013. Performance would have been lower in the absence of this waiver. Performance data quoted represents past performance and is not an indication of future results, and does not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the performance data quoted, and current information and month-end data may be obtained by calling 1-800-SYMETRA (1-800-796-3872). The performance information does not include any charges or expenses imposed by the variable insurance product contracts. The inclusion of these charges would lower performance. Please refer to the variable insurance product prospectus for a complete listing of these expenses. The Fund is not available for direct retail investment. The Standard & Poor’s 500 (S&P 500) Index is a market capitalization-weighted index of 500 companies publicly traded in the U.S. stock market. 8 Symetra DFA U.S. CORE Equity Fund Investment Returns The Symetra DFA U.S. CORE Equity Fund (the “Fund”) seeks to capture the returns of the total U.S. market universe with increased exposure to smaller company stocks and value stocks relative to the market. The investment strategy is process driven, emphasizing broad diversification and comprehensive exposure to U.S. stocks, and does not attempt to closely track a specific equity index. To achieve greater diversification of investments than the Fund could otherwise achieve given its size, the Fund held approximately 20.4% of its assets in the DFA U.S. Small Cap Portfolio (the “Underlying Fund”), another fund advised by Dimensional Fund Advisors LP as of December 31, 2012. After taking into account holdings in the Underlying Fund, the Fund had exposure to approximately 3,000 securities as of December 31, 2012. In general, the Fund was mostly invested in equities throughout the year. The average cash exposure for the period was less than 1% of the Fund’s assets. The Fund was launched on May 30, 2012. From inception through December 31, 2012, the Fund had a positive return of 11.74% and outperformed the Russell 3000 Index (the “Index”) by approximately 3.0%. As a result of the Fund’s diversified investment approach, performance was determined principally by broad structural trends in the U.S. equity market rather than by the behavior of a limited number of stocks. The Fund’s relative outperformance was primarily attributable to its greater emphasis on deep value and small cap stocks than the Russell 3000 Index, as value stocks generally outperformed growth stocks and small caps outperformed large caps during the period. See Note 1. 9 Symetra DFA U.S. CORE Equity Fund Investment Returns Total Returns as of December 31, 2012 Since Inception* Symetra DFA U.S. CORE Equity Fund 11.74 % Russell 3000 Index 8.76 % *Inception Date 5/30/2012 Growth of $10,000 Investment This chart show the value of a hypothetical $10,000 investment made on May 30, 2012 (commencement of operations), and includes the reinvestment of all distributions. The net expense ratio is 0.57% per the prospectus dated May 18, 2012. The U.S. CORE Equity Fund’s investment adviser, Symetra Investment Management, Inc. (the “Adviser”) has contractually agreed to waive/reimburse expenses through April 30, 2013. Performance would have been lower in the absence of this waiver. Performance data quoted represents past performance and is not an indication of future results, and does not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the performance data quoted, and current information and month-end data may be obtained by calling 1-800-SYMETRA (1-800-796-3872). The performance information does not include any charges or expenses imposed by the variable insurance product contracts. The inclusion of these charges would lower performance. Please refer to the variable insurance product prospectus for a complete listing of these expenses. The Fund is not available for direct retail investment. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies based on total market capitalization and represents about 98% of the U.S. equity market. 10 Symetra DFA International CORE Equity Fund Investment Returns The Symetra DFA International CORE Equity Fund (the “Fund”) seeks to capture the returns of a broadly diversified basket of international stocks, with increased exposure to smaller company stocks and those with value characteristics. The investment strategy is process driven, emphasizing broad diversification, and does not attempt to track a specific equity index. To achieve greater diversification of investments than the Fund could otherwise achieve given its size, the Fund held a significant portion of its assets in other funds (the “Underlying Funds”) advised by Dimensional Fund Advisors LP. As of December 31, 2012, approximately 4.8% of the Fund’s net assets was invested in the DFA VA International Small Portfolio and approximately 25.4% of the Fund was invested in the DFA International Small Cap Value Portfolio. After taking into account holdings in the Underlying Funds, the Fund had exposure to approximately 4,000 securities in 23 developed markets outside the U.S. as of December 31, 2012. In general, the Fund was mostly invested in equities throughout the year. The average cash exposure for the period was less than 1% of the Fund’s assets. The Fund was launched on May 30, 2012. From inception through December 31, 2012, the Fund had a return of 21.85% and outperformed the Morgan Stanley Capital International (MSCI) World ex USA Index (net) (the Index) by approximately 3.5%. As a result of the Fund’s diversified investment approach, performance was determined principally by broad structural trends in the international equity markets rather than by the behavior of a limited number of stocks. The Fund’s relative outperformance was primarily attributable to its greater emphasis on deep value and small cap stocks than the Index, as value stocks generally outperformed growth stocks and small caps outperformed large caps during the period. In particular, the Fund’s higher weight than the Index to small cap securities in the U.K. significantly contributed to relative performance as these securities significantly outperformed the Index. The Fund’s outperformance was also attributable to differences in the valuation timing and methodology between the Fund and the Underlying Funds as compared to the Index. The Fund and Underlying Funds price foreign exchange rates at the closing of the U.S. markets while the Index uses rates at 4 pm London time. The Fund and the Underlying Funds also may use fair value pricing to price certain portfolio securities at the closing of the U.S. markets while the Index uses local market closing prices. See Note 1. 11 Symetra DFA International CORE Equity Fund Investment Returns Total Returns as of December 31, 2012 Since Inception* Symetra DFA International CORE Equity Fund 21.85 % MSCI World ex USA Index (net) 18.37 % *Inception Date 5/30/2012 Growth of $10,000 Investment This chart show the value of a hypothetical $10,000 investment made on May 30, 2012 (commencement of operations), and includes the reinvestment of all distributions. The net expense ratio is 0.88% per the prospectus dated May 18, 2012. The International Fund’s investment adviser, Symetra Investment Management, Inc. (the “Adviser”) has contractually agreed to waive/reimburse expenses through April 30, 2013. Performance would have been lower in the absence of this waiver. Performance data quoted represents past performance and is not an indication of future results, and does not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the performance data quoted, and current information and month-end data may be obtained by calling 1-800-SYMETRA (1-800-796-3872). The performance information does not include any charges or expenses imposed by the variable insurance product contracts. The inclusion of these charges would lower performance. Please refer to the variable insurance product prospectus for a complete listing of these expenses. The Fund is not available for direct retail investment. The Morgan Stanley Capital International (MSCI) World ex USA (net) Index is a market capitalization-weighted index designed to provide a broad measure of stock performance throughout the world, excluding U.S.-based companies. 12 Symetra Pension Reserve Funds Investment Returns Each of the Symetra Pension Reserve Funds (the “Pension Reserve Funds”) seeks investment returns that would provide an amount on the Fund’s termination date approximately equal to the then present value of specified lifetime annuity payments to be made to investors born in the year range identified in the Fund’s name. The investment strategy of each of the Pension Reserve Funds is fundamentally different than standard accumulation-oriented mutual funds. The success of a Pension Reserve Fund in meeting its primary investment objectives is measured by whether the Fund is managed to continuously meet portfolio duration targets that correspond to projected payments, based on actuarially determined survivorship rates, of a single life annuity on the life of a person born in the year-range identified in the Pension Reserve Fund’s name. From the period of each Fund’s launch, May 30, 2012, through December 31, 2012, each Fund’s duration has been within its portfolio duration targets. From a market standpoint, a number of factors contributed to volatility in the Pension Reserve Funds’ portfolio yields in 2012, particularly during the fourth quarter. These included the 2residential Election, the “fiscal cliff”, the US Federal Reserve’s announcement regarding additional quantitative easing (QE3), ongoing central bank intervention and the potential longer term impacts of Hurricane Sandy. Yields in long-dated U.S. Treasury strips were particularly volatile during the fourth quarter of 2012. Total Returns as of December 31, 2012 Since Inception* Symetra Pension Reserve Fund – 2016 (b. 1942-1947) % Symetra Pension Reserve Fund – 2020 (b. 1942-1947) -0.28 % Symetra Pension Reserve Fund – 2024 (b. 1942-1947) -0.63 % Symetra Pension Reserve Fund – 2016 (b. 1948-1952) -0.21 % Symetra Pension Reserve Fund – 2020 (b. 1948-1952) -0.57 % Symetra Pension Reserve Fund – 2024 (b. 1948-1952) -1.35 % Symetra Pension Reserve Fund – 2028 (b. 1948-1952) -2.17 % Symetra Pension Reserve Fund – 2016 (b. 1953-1957) -0.51 % Symetra Pension Reserve Fund – 2020 (b. 1953-1957) -1.36 % Symetra Pension Reserve Fund – 2024 (b. 1953-1957) -1.67 % Symetra Pension Reserve Fund – 2028 (b. 1953-1957) -2.15 % Symetra Pension Reserve Fund – 2020 (b. 1958-1962) -1.58 % Symetra Pension Reserve Fund – 2024 (b. 1958-1962) -2.38 % Symetra Pension Reserve Fund – 2028 (b. 1958-1962) -2.42 % Barclays Long Treasury Index % *Inception Date 5/30/2012 See Note 1. 13 Symetra Pension Reserve Funds Investment Returns Growth of $10,000 Investment This chart show the value of a hypothetical $10,000 investment made on May 30, 2012 (commencement of operations), and includes the reinvestment of all distributions. The net expense ratio for each Fund is 0.40% per the prospectus dated May 18, 2012. The Pension Reserve Fund’s investment adviser, Symetra Investment Management, Inc. (the “Adviser”) has contractually agreed to waive/reimburse expenses through April 30, 2013. Performance would have been lower in the absence of this waiver. Performance data quoted represents past performance and is not an indication of future results, and does not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the performance data quoted, and current information and month-end data may be obtained by calling 1-800-SYMETRA (1-800-796-3872). The performance information does not include any charges or expenses imposed by the variable insurance product contracts. The inclusion of these charges would lower performance. Please refer to the variable insurance product prospectus for a complete listing of these expenses. The Fund is not available for direct retail investment. The Barclays Long Treasury Index includes all publicly traded obligations of the U.S. Treasury with a remaining maturity of 10 or more years and $250 million or more of outstanding face value. 14 Fund Expenses Expense Examples December 31, 2012 (Unaudited) As a shareholder of one or more of the Funds (See Note 1), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including management fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The information in the table in the row “Actual Fund Return” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the column entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table in the row “Hypothetical 5% Return (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), or redemption fees. Therefore, the information in the row “Hypothetical 5% Return (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different mutual funds. In addition, if these transactional costs were included, your costs would have been higher. The fee and expenses shown in this section do not reflect any Insurance Company Separate Account or Policy charges. BEGINNING ACCOUNT VALUE ENDING ACCOUNT VALUE ANNUALIZED
